FILED
                               FOR PUBLICATION                               FEB 08 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



GENE R. McLEOD,                                  No. 09-35190

              Plaintiff-Appellant,               D.C. No. 9:07-CV-52-JCL

  v.                                             ORDER

MICHAEL J. ASTRUE,
Commissioner of Social Security
Administration,

              Defendant-Appellee.




Before: KLEINFELD, TASHIMA, and TALLMAN, Circuit Judges.


       The last sentence of the order filed February 4, 2011 stating “No petitions

for rehearing or petitions for rehearing en banc will be entertained, and the

mandate shall issue in due course” is withdrawn so that the court can consider

Appellee’s petition for panel rehearing.




       Appellee’s petition for panel rehearing is deemed to be appropriately filed.




                                           1